EXHIBIT 10.2


NOVADEL PHARMA INC.


NONQUALIFIED STOCK OPTION AGREEMENT

        THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement””) is made and
entered into as of this 26th day of September, 2005, by and between NOVADEL
PHARMA INC., a Delaware corporation, having offices at 25 Minneakoning Road,
Flemington, New Jersey 08822 (the “Company”), and JAN H. EGBERTS, residing at
210 Arreton Road, Princeton, New Jersey 08540 (the “Optionee”).

        WHEREAS, on the date hereof the Optionee became employed by the Company
pursuant to the terms of an Employment Agreement dated as of September 26, 2005
(as originally entered into, the “Employment Agreement”); and,

        WHEREAS, the grant of the within nonqualified non-plan option (the
“Option”), which shall vest according to a schedule contained in this Agreement,
has been authorized by the Compensation Committee of the Board of Directors of
the Company;

        NOW, THEREFORE, it is agreed:

1.     Date of Grant. The date of grant of the Option is September 26, 2005.

2.     Nature of the Option. The Option is a nonqualified non-plan option,
pursuant to which Optionee is hereby granted the right, subject to the terms and
conditions hereof, to purchase up to 1,622,700 Shares (“Option Shares”) of the
authorized but unissued common stock, par value $.001 per share, of the Company
(the “Common Stock”).

3.     Exercise Price. The exercise price is $1.70 for each share of Common
Stock.

4.     Exercisability of Option. The Option shall be exercisable during its term
as follows:

        4.1 The Option shall vest and become exercisable in whole or in part to
the extent of:

                 4.1.1 540,900 Option Shares on or after September 26, 2006;

                 4.1.2 540,900 Option Shares on or after September 26, 2007; and

                 4.1.3 540,900 Option Shares on or after September 26, 2008.

         4.2 The Option may not be exercised for a fraction of a share.

         4.3 The Option shall expire at the close of business September 26,
2010.

--------------------------------------------------------------------------------


5. METHOD OF EXERCISE.

        5.1 Notice to the Company. The Option shall be exercised in whole or in
part by written notice in substantially the form attached hereto as Exhibit A
directed to the Company at its principal place of business accompanied by full
payment as hereinafter provided of the exercise price for the number of Option
Shares specified in the notice.

        5.2 Delivery of Option Shares. The Company shall deliver a certificate
for the Option Shares to the Optionee as soon as practicable after payment
therefor.

        5.3 Payment of Purchase Price.

              5.3.1 Cash Payment. The Optionee shall make all payments by wire
transfer, certified or bank check, in each case payable to the order of the
Company; the Company shall not be required to deliver certificates for Option
Shares until the Company has confirmed the receipt of good and available funds
in payment of the purchase price thereof.

              5.3.2 Payment of Withholding Tax. Any required withholding tax
shall be paid in cash or certified or bank check or company check.

              5.3.3 Restrictions on Exercise. The Option may not be exercised if
the issuance of Option Shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any applicable
federal or state securities or other law or regulation. As a condition to the
exercise of all or any portion of the Option, the Company may require the
Optionee to make any representation and warranty to the Company as may be
required by any applicable law or regulation.

6.     Withholding Tax. Not later than the date as of which an amount first
becomes includable in the gross income of the Optionee for Federal income tax
purposes with respect to the Option, the Optionee shall pay to the Company, or
make arrangements satisfactory to the Committee regarding the payment of, any
Federal, state and local taxes of any kind required by law to be withheld or
paid with respect to such amount. The obligations of the Company pursuant to
this Agreement shall be conditional upon such payment or arrangements with the
Company and the Company shall, to the extent permitted by law, have the right to
deduct any such taxes from any payment of any kind otherwise due to the Optionee
from the Company.

7.     Effect of Termination of Employment. The Option shall be subject to the
following provisions related to the termination of the Optionee’s employment
with the Company:

          7.1. Termination For Cause or by the Optionee other than For Good
Reason. If the Optionee’s employment is terminated by the Board of Directors of
the

2

--------------------------------------------------------------------------------

Company (the “Board”) for Cause or by the Optionee other than for Good Reason,
the unvested portion of Option shall expire and the Optionee’s right to exercise
any vested portion of the Option shall terminate on the date of termination of
employment.

                     7.1.1 For purposes of this Agreement, "Cause" means:

                               7.1.1.1 The willful failure, disregard or refusal
by the Optionee to perform his duties under the Employment Agreement;

                               7.1.1.2 Any willful, intentional or grossly
negligent act by the Optionee having the effect of injuring, in a material way
(whether financial or otherwise and as determined in good-faith by a majority of
the Board), the business or reputation of the Company or any of its affiliates,
including but not limited to, any officer, director, or executive of the Company
or any of its affiliates;

                               7.1.1.3 Willful misconduct by the Optionee in
respect of the duties or obligations of the Optionee under the Employment
Agreement, including, without limitation, insubordination with respect to legal
directions received by the Optionee from the Board;

                               7.1.1.4 The Optionee’s indictment of any felony
or a conviction of a misdemeanor involving moral turpitude (including entry of a
nolo contendere plea);

                               7.1.1.5 The determination by the Company, after a
reasonable and good-faith investigation by the Company following a written
allegation by another employee of the Company, that the Optionee engaged in some
form of harassment prohibited by law (including, without limitation, age, sex or
race discrimination), unless the Optionee’s actions were specifically directed
by the Board;

                               7.1.1.6 Any misappropriation or embezzlement of
the property of the Company or its affiliates (whether or not a misdemeanor or
felony);

                               7.1.1.7 Breach by the Optionee of any of the
provisions of Sections 6, 7 or 8 of the Employment Agreement; and

                               7.1.1.8 Breach by the Optionee of any provision
of the Employment Agreement other than those contained in Sections 6, 7 or 8
thereof which is not cured by the Optionee within thirty (30) days after written
notice thereof is given to the Optionee by the Company.

        7.1.2 For purposes of this Agreement, “Good Reason” means (i) a breach
by the Company of its material obligations under Section 5 of the Employment
Agreement (a “Material Breach”), (ii) a material reduction by the Board of the
Optionee’s duties, title or authority provided for in the Employment Agreement
(a “Material Change”), or (iii) the relocation of the principal executive office
of the Company in excess of fifty (50) miles from its present location not
consented to by the Optionee;

3

--------------------------------------------------------------------------------

provided, however, that a Material Breach or a Material Change shall constitute
Good Reason only if the Optionee has notified the Board in writing of the
existence and particulars of such Material Breach or Material Change and the
Board of Directors has failed to remedy such Material Change or Material Breach
within thirty (30) days of such notice.

          7.2. Termination upon a Change of Control. If the Optionee’s
employment is terminated by the Company (or its successor) upon the occurrence
of a Change of Control, any portion of the Option that has not vested as of the
date of such Change of Control shall be accelerated and deemed to have vested as
of such date.

        For purposes of this Agreement, “Change of Control” means (i) the
acquisition, directly or indirectly, following the date hereof by any person (as
such term is defined in Sections 13(d) and 14(d)(2) of the Securities Exchange
Act of 1934, as amended), in one transaction or a series of related
transactions, of securities of the Company representing in excess of fifty
percent (50%) of the combined voting power of the Company’s then outstanding
securities if such person or his or its affiliate(s) do not own in excess of 50%
of such voting power on the date of this Agreement, or (ii) the future
disposition by the Company (whether direct or indirect, by sale of assets or
stock, merger, consolidation or otherwise) of all or substantially all of its
business and/or assets in one transaction or series of related transactions
(other than a merger effected exclusively for the purpose of changing the
domicile of the Company).

          7.3. Other Termination or Nonrenewal of Employment Agreement by
Company. If (i) the Optionee’s employment is terminated prior to the end of the
term under the Employment Agreement by the Company other than as a result of the
Optionee’s death or Disability and other than for Cause or due to a Change of
Control, (ii) the Optionee’s employment is terminated by the Optionee for Good
Reason or (iii) the Company provides notice to the Optionee that his Employment
Agreement will not be renewed, any portion of the Option that has not vested
shall be accelerated and deemed to have vested as of the termination date, and
any unexercised portion of the Option shall expire ninety (90) days after the
termination date.

           7.4. Nonrenewal of Employment Agreement by Optionee. If the
Employment Agreement is not renewed by the Optionee at the end of its initial
term and the Company wishes to renew the Employment Agreement at such time
without substantial change in the terms of the Employment Agreement (other than
the terms of Section 5(d) thereof), then any portion of the Option that has not
vested shall expire upon such nonrenewal. The portion of the Optionee’s Option
that has vested as of the date of such nonrenewal shall remain exercisable for a
period of ninety (90) days after the date of nonrenewal or the expiration of the
Option, whichever is earlier.

          7.5. Termination Upon Death or Disability of Optionee. If the
Optionee’s employment is terminated as a result of his death or Disability, (i)
any portion of the

4

--------------------------------------------------------------------------------

Option that is scheduled to vest by the end of the calendar year in which death
or Disability occurs shall be accelerated and deemed to have vested as of the
termination date, (ii) any portion of the Option that has not vested (or been
deemed pursuant to clause (i) of this Section 7.5 to have vested) as of the date
of termination shall be deemed to have expired as of such date, and (iii) any
portion of the Option that has vested as of the date of the Optionee’s death or
Disability (including the portion of the Option described in clause (i) of this
Section 7.5) shall remain exercisable for a period of ninety (90) days after the
date of his death or Disability or the expiration of the Option, whichever is
earlier.

        For purposes of this Agreement, “Disability” shall occur (i) when the
Board has provided a written termination notice to the Optionee supported by a
written statement from two reputable independent physicians one of which has
been selected by the Optionee, to the effect that the Optionee shall have become
so physically or mentally incapacitated as to be unable to resume, within the
ensuing twelve (12) months, his employment under the Employment Agreement by
reason of physical or mental illness or injury, or (ii) upon rendering of a
written termination notice by the Board after the Optionee has been unable to
substantially perform his duties under the Employment Agreement for ninety (90)
or more consecutive days, or more than one hundred twenty (120) days in any
consecutive twelve (12) month period, by reason of any physical or mental
illness or injury. Such written statements supporting Disability shall have the
same meaning as Long Term Disability allowing coverage by the Company’s Long
Term Disability Insurance.

8.     Non-Transferability of Option. The Option may not be transferred in any
manner without the Optionee obtaining the express written consent of the Company
prior to the proposed transfer.

9.     Term of Option. The Option may not be exercised more than five (5) years
from the date of grant of the Option, and may be exercised during such term only
in accordance with the terms of this Agreement.

10.    Miscellaneous.

          10.1 Notices. All notices, requests, deliveries, payments, demands and
other communications which are required or permitted to be given under this
Agreement shall be in writing and shall be either delivered personally or sent
by registered or certified mail, or by private courier, return receipt
requested, postage prepaid to the Company at its principal executive office and
to the Optionee at his address set forth above, or to such other address as
either party shall have specified by notice in writing to the other. Notice
shall be deemed duly given hereunder when delivered or mailed as provided
herein.

          10.2 Law Paramount; Conflicts with Law. This Agreement and the Option
shall, in all respects, be subject to the requirements of any applicable law or
regulation, whether or not stated herein. In the event of a conflict between the
provisions of law or regulation and the provisions of this Agreement, the
provisions of law or regulation shall in all respects be controlling.

5

--------------------------------------------------------------------------------

        10.3 Stockholder Rights. The Optionee shall not have any of the rights
of a stockholder with respect to the Option Shares until such shares have been
issued after the due exercise of the Option.

        10.4 Waiver. The waiver by any party hereto of a breach of any provision
of this Agreement shall not operate or be construed as a waiver of any other or
subsequent breach.

        10.5 Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof. This Agreement
may not be amended except by writing executed by the Optionee and the Company.

        10.6 Employment Agreement. To the extent that any of the terms of this
Agreement conflict with the terms of the Employment Agreement, the terms of this
Agreement shall control.

        10.7 Binding Effect; Successors. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and, to the extent not
prohibited herein, their respective heirs, successors, assigns and
representatives. Nothing in this Agreement expressed or implied, is intended to
confer on any person other than the parties hereto and as provided above, their
respective heirs, successors, assigns and representatives any rights, remedies,
obligations or liabilities.

        10.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware (without regard to choice of
law provisions).

        10.9 Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Agreement.

6

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

    NOVADEL PHARMA, INC            By: /s/ JEAN W. FRYDMAN            Jean W.
Frydman            Vice President, General Counsel
      and Corporate Secretary              JAN H. EGBERTS          /s/ JAN H.
EGBERTS         

7

--------------------------------------------------------------------------------


EXHIBIT A


FORM OF NOTICE OF EXERCISE OF OPTION

_________________
           Date

NovaDel Pharma Inc.

Attention:    Board of Directors


                       RE:   NOVADEL PHARMA INC.
                                 PURCHASE OF OPTION SHARES

Gentlemen:

        In accordance with the Nonqualified Stock Option Agreement dated as of
September 26, 2005 (“Agreement”) between Jan H. Egberts (the “Optionee”) and
Novadel Pharma Inc. (the “Company”), the Optionee hereby irrevocably elects to
exercise the right to purchase ___________ shares of the Company’s common stock,
par value $.001 per share (“Common Stock”).

                  As payment for such shares of Common Stock, enclosed is (check
and complete applicable box[es]):

               [  ]  a [certified check] [bank check] payable to the order of
"NovaDel Pharma Inc." in the sum
               of $__________;

               [  ]  confirmation of wire transfer in the amount of $__________;
and/or

Kindly forward to me my certificate at your earliest convenience.

                                                    
                                                     (Signature)   (Address)  

                                                    
                                                     (Print Name)      

                                                    
                                                         (Social Security
Number)  